DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I in the reply filed on May 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, “the fixation rod” lacks antecedent basis.  For the purpose of examination, it is assumed a new component (a fixation rod) is being inserted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 8, 9, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2013/0103096 (Miller).
Regarding claim 1, Miller discloses a method of spinal fusion, comprising: coupling (see paragraph [0046]) a coupling (100) to an elongated percutaneous access device (48/56) extending proximally from a pedicle fastener (34/62) along a longitudinal axis (l), the percutaneous access device defining a pathway (57) therein along the longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 2 and 3); moving (see paragraph [0046]) the coupling to a predetermined position (where protrusions 50/58 are received within openings 110/114) along the longitudinal axis while the coupling is coupled to the percutaneous access device (see paragraph [0046]), the predetermined position being defined by a first alignment feature (110/114) of the coupling moving into alignment with at least one second alignment feature (50/58) of the percutaneous access device; and while the coupling is coupled to the percutaneous access device in the predetermined position, inserting a fixation rod into a body of a patient along at least a portion of the pathway defined by the percutaneous access device (see paragraphs [0035], [0048], and [0050]).
Regarding claim 2, Miller discloses further comprising inserting the pedicle fastener into the body and affixing the pedicle fastener to a pedicle of a vertebra of the patient’s spine (see paragraphs [0031], [0041], and [0044]) while the percutaneous access device is connected to the pedicle fastener (see paragraph [0052], system 30 can be implanted as a pre-assembled device).
Regarding claim 3, Miller discloses wherein the coupling is coupled to the percutaneous access device during the inserting and affixing steps (see paragraph [0052], system 30 can be implanted as a pre-assembled device).
Regarding claim 8, Miller discloses wherein the percutaneous access device comprises a first blade (48) and a second blade (56) positioned adjacent to one another to provide the pathway therebetween (see Fig. 2).
Regarding claim 9, Miller discloses wherein the step of coupling the coupling to the elongated percutaneous access device includes receiving the first blade (48) within a first channel (108) of the coupling and receiving the second blade (56) within a second channel (112) of the coupling.
Regarding claim 15, Miller discloses a method of spinal fusion, comprising: inserting (see paragraphs [0031], [0041], and [0044]) a pedicle fastener (elements 34/62 of member 32, see paragraph [0053]) into a body of a patient and affixing (see paragraphs [0031], [0041], and [0044]) the pedicle fastener to a pedicle of a vertebra of the patient’s spine while a coupling (100) is coupled to an elongated percutaneous access device (48/56) connected to the pedicle fastener and extending proximally therefrom (see paragraph [0052], system 30 can be implanted as a pre-assembled device), the percutaneous access device defining a pathway (57) therein along a longitudinal axis (l) such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 2 and 3), the coupling being coupled to the percutaneous access device at a predetermined position (where protrusions 50/58 are received within openings 110/114) along the longitudinal axis (see paragraph [0046]), the predetermined position being defined by a first alignment feature (110/114) of the coupling being aligned with at least one second alignment feature (50/58) of the percutaneous access device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0264962 (Chin) in view of U.S. Patent No. 9,011,449 (Cochran).
Regarding claim 1, Chin discloses a method of spinal fusion, comprising: coupling (see paragraph [0070]) a coupling (144) to an elongated percutaneous access device (142) extending proximally from a pedicle fastener (140) along a longitudinal axis, the percutaneous access device defining a pathway (slot between blades 194/196) therein along the longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 7 and 8); moving the coupling along the longitudinal axis while the coupling is coupled to the percutaneous access device (see paragraph [0071]); and while the coupling is coupled to the percutaneous access device, inserting a fixation rod (146/316) into a body of a patient along at least a portion of the pathway defined by the percutaneous access device (see paragraph [0074]).
	Chin fails to disclose wherein the moving the coupling involves moving the coupling to a predetermined position, the predetermined position being defined by a first alignment feature of the coupling moving into alignment with at least one second alignment feature of the percutaneous access device.  However, Cochran discloses a system (10) for spinal fusion comprising a percutaneous access device (16) and a coupling (22), wherein the coupling is moved along a longitudinal axis while the coupling is coupled to the percutaneous access device to a predetermined position defined by a first alignment feature (42) of the coupling moving into alignment with at least one second alignment feature (38) of the percutaneous access device (see col. 5, lines 37-65).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Chin to include moving the coupling to a predetermined position defined by alignment features of the coupling and percutaneous access device moving into alignment as suggested by Cochran in order to keep the coupling securely locked at a desired longitudinal position by preventing unintentional movement of the coupling (see Cochran, col. 5, lines 37-65), and because such a modification merely involves substituting one known mechanism for securing a coupling to an access device from a known system for another known mechanism for securing a coupling to an access device from another known system without any unpredictable results.
Regarding claim 2, Chin discloses further comprising inserting the pedicle fastener into the body and affixing the pedicle fastener to a pedicle of a vertebra of the patient’s spine while the percutaneous access device is connected to the pedicle fastener (see paragraphs [0079]-[0081]).
Regarding claim 3, Chin discloses wherein the coupling is coupled to the percutaneous access device during the inserting and affixing steps (see paragraphs [0079]-[0081]).
Regarding claim 4, Chin as modified by Cochran in claim 1 above suggests the method further comprising: coupling (see paragraph [0082]) a second coupling (264) to an elongated second percutaneous access device (262) extending proximally from a second pedicle fastener (260) along a second longitudinal axis, the second percutaneous access device defining a second pathway therein along the second longitudinal axis such that the second pathway terminates at the second pedicle fastener at a distal end of the second percutaneous access device (see Fig. 11; second coupling, access device, and pedicle fastener similar to first coupling, access device, and pedicle fastener); and moving (see paragraphs [0046] and [0082]) the second coupling to a second predetermined position along the second longitudinal axis while the second coupling is coupled to the second percutaneous access device, the second predetermined position being defined by a first alignment feature of the second coupling moving into alignment with at least one second alignment feature of the second percutaneous access device (the second access device and coupling modified similar to the first access device and coupling as suggested by Cochran regarding claim 1 above); wherein the step of inserting the fixation rod into the body of the patient includes inserting the fixation rod (316) into the body along at least a portion of the second pathway defined by the second percutaneous access device (see Fig. 15 and paragraph [0087]).
Regarding claim 8, Chin discloses wherein the percutaneous access device comprises a first blade (194) and a second blade (196) positioned adjacent to one another to provide the pathway therebetween (see Figs. 7 and 8).
Regarding claim 9, Chin discloses wherein the step of coupling the coupling to the elongated percutaneous access device includes receiving the first blade (194) within a first channel (218) of the coupling and receiving the second blade (196) within a second channel (218) of the coupling (see Figs. 7 and 8).
Regarding claims 10-12, Cochran suggests wherein the at least one second alignment feature of the percutaneous access device comprises a plurality of second alignment features (38) spaced apart from one another along the longitudinal axis of the percutaneous access device (see Fig. 2 and col. 5, lines 22-36) (claim 10); wherein the step of moving the coupling to the predetermined position along the longitudinal axis includes moving the coupling past at least one of the plurality of second alignment features (col. 5, lines 22-65; coupling moved proximally or distally past other alignment features 38) (claim 11); wherein the step of moving the coupling past at least one of the plurality of second alignment features includes receiving feedback (pivoting of pawl 44, see col. 5, lines 22-65) when the first alignment feature of the coupling passes the at least one of the plurality of second alignment features.  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the percutaneous access device of Chin in view of Cochran to include a plurality of second alignment features spaced apart from one another along the longitudinal axis of the percutaneous access device such that the coupling sends feedback when the first alignment feature passes one of the second alignment features as further suggested by Chin in order to give the user a plurality of positions for securely locating the coupling on the percutaneous access device so that the user may choose the most optimal relative positioning that is best for a given surgical procedure.  
Regarding claims 13 and 14, Cochran suggests wherein the at least one second alignment feature (38) of the percutaneous access device includes a plurality of apertures (38) spaced apart from one another along the longitudinal axis of the percutaneous access device (see Fig. 6), wherein the first alignment feature of the coupling includes a protuberance (42) configured to selectively engage the apertures (38) of the percutaneous access device (see col. 6, line 62 – col. 7, line 34).  The examiner understands “aperture” to mean “an opening or open space”, see https://www.merriam-webster.com/dictionary/aperture (last visited August 11, 2022).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Chin utilize a protuberance and apertures as the first and second alignment features as suggested by Cochran in order to keep the coupling securely locked at a desired longitudinal position by preventing unintentional movement of the coupling (see Cochran, col. 5, lines 37-65) and so that the user may choose the most optimal relative positioning that is best for a given surgical procedure.  
Regarding claim 15, Chin discloses a method of spinal fusion, comprising: 
inserting (see paragraphs [0079]-[0081]) a pedicle fastener (140) into a body of a patient and affixing (see paragraphs [0079]-[0081]) the pedicle fastener to a pedicle of a vertebra of the patient’s spine while a coupling (144) is coupled to an elongated percutaneous access device (142) connected to the pedicle fastener and extending proximally therefrom (see paragraphs [0079]-[0081]), the percutaneous access device defining a pathway (slot between blades 194/196) therein along a longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 7 and 8).
	Chin fails to disclose the coupling being coupled to the percutaneous access device at a predetermined position along the longitudinal axis, the predetermined position being defined by a first alignment feature of the coupling moving into alignment with at least one second alignment feature of the percutaneous access device.  However, Cochran discloses a system (10) for spinal fusion comprising a percutaneous access device (16) and a coupling (22), wherein the coupling is moved along a longitudinal axis while the coupling is coupled to the percutaneous access device to a predetermined position defined by a first alignment feature (42) of the coupling moving into alignment with at least one second alignment feature (38) of the percutaneous access device (see col. 5, lines 37-65).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Chin to couple the coupling to the percutaneous access device at a predetermined position defined by alignment features being aligned with each other as suggested by Cochran in order to keep the coupling securely locked at a desired longitudinal position by preventing unintentional movement of the coupling (see Cochran, col. 5, lines 37-65), and because such a modification merely involves substituting one known mechanism for securing a coupling to an access device from a known system for another known mechanism for securing a coupling to an access device from another known system without any unpredictable results.
Regarding claim 16, Chin as modified by Cochran in claim 15 above suggests the method further comprising: inserting (see paragraphs [0079]-[0082]) a pedicle fastener (260) into a body of a patient and affixing (see paragraphs [0079]-[0082]) the pedicle fastener to a pedicle of a vertebra of the patient’s spine while a coupling (264) is coupled to an elongated percutaneous access device (262) connected to the pedicle fastener and extending proximally therefrom (see paragraphs [0079]-[0082]), the percutaneous access device defining a pathway therein along a longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 11 and 15), the coupling being coupled to the percutaneous access device at a predetermined position along the longitudinal axis, the predetermined position being defined by a first alignment feature of the coupling moving into alignment with at least one second alignment feature of the percutaneous access device (the second access device and coupling modified similar to the first access device and coupling as suggested by Cochran regarding claim 15 above).  
Regarding claim 17, Cochran suggests wherein the at least one second alignment feature of the percutaneous access device comprises a plurality of second alignment features (38) spaced apart from one another along the longitudinal axis of the percutaneous access device (see Fig. 2 and col. 5, lines 22-36).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the percutaneous access devices of Chin in view of Cochran to include a plurality of second alignment features spaced apart from one another along the longitudinal axis of a respective percutaneous access device as further suggested by Chin in order to give the user a plurality of positions for securely locating the couplings on their respective percutaneous access devices so that the user may choose the most optimal relative positioning that is best for a given surgical procedure.  
Regarding claim 18, Chin discloses wherein the predetermined position of the coupling is spaced a first distance away from the pedicle fastener (see Figs. 13 and 15), and wherein the second predetermined position of the second coupling is spaced a second distance away from the second pedicle fastener (see Figs. 13 and 15), the first and second distances being the same (see Figs. 13 and 15; couplings 144/264 shown spaced the same distance away from their respective pedicle fasteners 140/160).
Regarding claim 20, Chin discloses further comprising inserting a fixation rod (146/316) into the body of the patient along at least a portion of the pathway defined by the percutaneous access device and along at least a portion of the second pathway defined by the second percutaneous access device (see Fig. 15 and paragraph [0087]). 
Claims 1, 4-8, and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cochran in view of International Patent Application Publication No. WO 2012123655 A1 (Maruenda Paulino).
Translation of Maruenda Paulino available in U.S. Patent No. 9,259,245.
Regarding claim 1, Cochran discloses a method of spinal fusion, comprising: coupling (see col. 6, lines 62-64) a coupling (22) to an elongated percutaneous access device (16) extending proximally from a pedicle fastener (12/14) along a longitudinal axis, the percutaneous access device defining a pathway (slot between tabs 16) therein along the longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 1 and 2, e.g.); moving (see col. 6, line 62 – col. 7, line 34) the coupling to a predetermined position (where feature 42 is aligned with one of features 38) along the longitudinal axis while the coupling is coupled to the percutaneous access device, the predetermined position being defined by a first alignment feature (42) of the coupling moving into alignment with at least one second alignment feature (38) of the percutaneous access device; inserting a fixation rod (20) into a body of a patient along at least a portion of the pathway defined by the percutaneous access device (see Figs. 9-12 and col. 6, lines 50-56).
Cochran fails to disclose inserting the fixation rod into a body of a patient along at least a portion of the pathway defined by the percutaneous access device while the coupling is coupled to the percutaneous access device in the predetermined position.  However, Maruenda Paulino discloses a method of using a spinal fusion system (see Figs. 10-14), the system including a coupling (7), a percutaneous access device (1), and a fixation rod (3) inserted into a body of a patient along at least a portion of a pathway defined by the percutaneous access device while the coupling is coupled to the percutaneous access device (see Fig. 11 vs. Fig. 12, rod inserted after coupling coupled to percutaneous access device).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran to insert the fixation rod after the coupling has been coupled to the percutaneous access device in order to allow for faster implantation of the entire assembly in the body of the patient by pre-assembling the coupling with the percutaneous access device.  
Regarding claim 4, Maruenda Paulino suggests the method further comprising: coupling a second coupling (7) to an elongated second percutaneous access device (1) extending proximally from a second pedicle fastener (2) along a second longitudinal axis, the second percutaneous access device defining a second pathway therein along the second longitudinal axis such that the second pathway terminates at the second pedicle fastener at a distal end of the second percutaneous access device (see Figs. 10-15; multiple coupling, access device, and pedicle fastener assemblies); and moving the second coupling along the second longitudinal axis while the second coupling is coupled to the second percutaneous access device (see Figs. 11-13); wherein the step of inserting the fixation rod (4) into the body of the patient includes inserting the fixation rod into the body along at least a portion of the second pathway defined by the second percutaneous access device (see Figs. 12-15).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran to utilize multiple, similar coupling, percutaneous access device, and fastener assemblies as suggested by Maruenda Paulino in order to allow for the fixation rod to extend across multiple vertebrae and thereby provide treatment (see Maruenda Paulino translation patent, col. 5, lines 22-30 and Cochran, col. 6, lines 50-61). 
Regarding claims 5-7, Maruenda Paulino suggests further comprising positioning the fixation rod (3) in simultaneous engagement with the coupling and the second coupling (couplings 7) while the coupling and the second coupling are in the predetermined position and the second predetermined position, respectively (see Figs. 12-14 and Maruenda Paulino translation patent, col. 6, lines 11-28), wherein the step of positioning the fixation rod in simultaneous engagement with the coupling and the second coupling includes positioning the fixation rod in a position simultaneously received by a recess (7a) of the coupling and a second recess (7a) of the second coupling (see Figs. 12-14 and Maruenda Paulino translation patent, col. 6, lines 11-28); wherein the predetermined position of the coupling is spaced a first distance away from the pedicle fastener (see Figs. 12-15), and wherein the second predetermined position of the second coupling is spaced a second distance away from the second pedicle fastener (see Figs. 12-15), the first and second distances being the same (see Figs. 12-15; couplings 7 shown spaced the same distance away from their respective pedicle fasteners).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran in view of Maruenda Paulino to position the fixation rod in simultaneous engagement with recesses of the couplings while the couplings are in respective predetermined positions spaced a similar distance away from respective pedicle fasteners as suggested by Maruenda Paulino in order to prevent against unintentional movement of the rod as it is moved into an implanted location (see Maruenda Paulino translation patent, col. 5, lines 22-30).  Additionally, the modification involves substituting one known mechanism (recesses of Maruenda Paulino) for engaging a fixation rod with couplings for another known mechanism (protuberances of Cochran) with the predictable result of facilitating pressing of the fixation rod distally into rod seats of the pedicle screws.  
Regarding claim 8, Cochran discloses wherein the percutaneous access device comprises a first blade (one of 16) and a second blade (other of 16) positioned adjacent to one another to provide the pathway therebetween (see Fig. 2).
Regarding claims 10-12, Cochran discloses wherein the at least one second alignment feature of the percutaneous access device comprises a plurality of second alignment features (38) spaced apart from one another along the longitudinal axis of the percutaneous access device (see Fig. 2 and col. 5, lines 22-36) (claim 10); wherein the step of moving the coupling to the predetermined position along the longitudinal axis includes moving the coupling past at least one of the plurality of second alignment features (col. 5, lines 22-65; coupling moved proximally or distally past other alignment features 38) (claim 11); wherein the step of moving the coupling past at least one of the plurality of second alignment features includes receiving feedback (pivoting of pawl 44, see col. 5, lines 22-65) when the first alignment feature of the coupling passes the at least one of the plurality of second alignment features. 
Regarding claim 13, Cochran discloses wherein the at least one second alignment feature (38) of the percutaneous access device includes a plurality of apertures (38) spaced apart from one another along the longitudinal axis of the percutaneous access device (see Fig. 6).  The examiner understands “aperture” to mean “an opening or open space”, see https://www.merriam-webster.com/dictionary/aperture (last visited August 11, 2022).
Regarding claim 14, Cochran discloses wherein the first alignment feature of the coupling includes a protuberance (42) configured to selectively engage the apertures (38) of the percutaneous access device (see col. 6, line 62 – col. 7, line 34).
Regarding claim 15, Cochran discloses a method of spinal fusion, comprising: 
inserting (see col. 6, lines 50-61) a pedicle fastener (12/14) into a body of a patient and affixing (see col. 6, lines 50-61) the pedicle fastener to a pedicle of a vertebra of the patient’s spine (see col. 6, lines 50-61 and col. 2, lines 42-54) while an elongated percutaneous access device (16) is connected to the pedicle fastener and extending proximally therefrom, the percutaneous access device defining a pathway (slot between tabs 16) therein along a longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 1 and 2), a coupling (22) being coupled to the percutaneous access device at a predetermined position (where feature 42 is aligned with one of features 38) along the longitudinal axis, the predetermined position being defined by a first alignment feature (42) of the coupling moving into alignment with at least one second alignment feature (38) of the percutaneous access device.  
Cochran fails to disclose the coupling coupled to the elongated percutaneous access device while the pedicle fastener is being affixed to a pedicle of a vertebra.  However, Maruenda Paulino discloses a method of using a spinal fusion system (see Figs. 10-14), the system including a coupling (7) and a percutaneous access device (1), the coupling being coupled to the elongated percutaneous access device while the pedicle fastener is being affixed to a pedicle of a vertebra (see Figs. 4 and 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran to couple the coupling to the elongated percutaneous access device while the pedicle fastener is being affixed to a pedicle of a vertebra in order to allow for faster implantation of the entire assembly in the body of the patient by pre-assembling the coupling with the percutaneous access device.  
Regarding claim 16, Maruenda Paulino suggests the method further comprising: inserting a second pedicle fastener (2) into a body of a patient and affixing the pedicle fastener to a pedicle of a vertebra of the patient’s spine while a coupling (7) is coupled to an elongated percutaneous access device (1) connected to the pedicle fastener and extending proximally therefrom (see Figs. 4 and 5), the percutaneous access device defining a pathway therein along a longitudinal axis such that the pathway terminates at the pedicle fastener at a distal end of the percutaneous access device (see Figs. 4 and 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran to utilize multiple, similar coupling, percutaneous access device, and fastener assemblies as suggested by Maruenda Paulino in order to allow for the fixation rod to extend across multiple vertebrae and thereby provide treatment (see Maruenda Paulino translation patent, col. 5, lines 22-30 and Cochran, col. 6, lines 50-61).
Regarding claim 17, Cochran as modified by Maruenda Paulino in claims 15 and 16 above suggests wherein the at least one second alignment feature of each percutaneous access device comprises a plurality of second alignment features (38) spaced apart from one another along the longitudinal axis of the respective percutaneous access device (see Fig. 2 and col. 5, lines 22-36).  
Regarding claims 18 and 19, Maruenda Paulino suggests further comprising  wherein the predetermined position of the coupling is spaced a first distance away from the pedicle fastener (see Figs. 12-15), and wherein the second predetermined position of the second coupling is spaced a second distance away from the second pedicle fastener (see Figs. 12-15), the first and second distances being the same (see Figs. 12-15; couplings 7 shown spaced the same distance away from their respective pedicle fasteners); and positioning a fixation rod (3) in simultaneous engagement with the coupling and the second coupling (couplings 7) while the coupling and the second coupling are in the predetermined position and the second predetermined position, respectively (see Figs. 12-14 and Maruenda Paulino translation patent, col. 6, lines 11-28).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran in view of Maruenda Paulino to position the fixation rod in simultaneous engagement with the couplings while the couplings are in respective predetermined positions spaced a similar distance away from respective pedicle fasteners as suggested by Maruenda in order to facilitating pressing of the fixation rod distally into rod seats of the pedicle screws in one step.  
Regarding claim 20, Maruenda Paulino suggests the method further comprising inserting a fixation rod (4) into the body along at least a portion of the pathways defined by the percutaneous access devices (see Figs. 12-15).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Cochran to utilize multiple, similar coupling, percutaneous access device, and fastener assemblies as suggested by Maruenda Paulino in order to allow for the fixation rod to extend across multiple vertebrae and thereby provide treatment (see Maruenda Paulino translation patent, col. 5, lines 22-30 and Cochran, col. 6, lines 50-61). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773